Exhibit 10.1

 

[g94832kmi001.gif]

 

May  3, 2019

 

Dr. Merushe (Meri) Verli

 

DELIVERED VIA EMAIL

 

RE:                          Offer of Employment

 

Dear Meri:

 

I am pleased to provide you with our revised offer letter of employment to you
with McEwen Mining Inc. (the “Company”), referenced hereto as Schedule “A” as
Chief Financial Officer (CFO), effective asap.

 

Kindly note that your employment is conditional upon you executing and returning
a signed copy of this letter and signed/initialed copies of the attached
Schedules “A”, “B” and “C” (the “Agreement”) to me. In exchange for the
covenants contained in the Agreement.

 

Please ensure you retain a copy of the Agreement for your records.

 

Meri, I would like to welcome you to the McEwen Mining and I am looking forward
to working with you.  I wish you a successful and rewarding career with us.

 

Sincerely,

 

[g94832kmi002.jpg]

 

Robert R. McEwen

Chairman, Chief Owner & CEO

MCEWEN MINING INC.

 

I, Merushe , acknowledge that I have read, understood and accept this offer and
the terms and conditions contained in the attached Schedules (which form the
Agreement as defined above) and agree to be bound by the terms and conditions of
employment as outlined therein, including those that limit my entitlements, if
any, upon the end of my employment with the Company.

 

/s/ Merushe Verli

 

May 3, 2019

Merushe Verli

 

Date

 

150 King Street West, Suite 2800, P.O. Box 24. Toronto, Ontario Canada M5H 1J9

Tel: 647.258.0395 Toll Free: 1.866.441.0690 Fax: 647.258.0408

Website: www.mcewenmining.com  Email: info@mcewenmining.com

 

--------------------------------------------------------------------------------



 

SCHEDULE “A”

 

MCEWEN MINING INC.

Terms and Conditions of Employment

 

The following outlines the terms and conditions of employment with McEwen Mining
Inc. (the “Company”).

 

Title

 

TITLE OF POSITION

Initial Reporting Relationship

 

Rob McEwen, Chairman, CEO and Chief Owner

Effective Date

 

TBA

Location

 

Toronto, Ontario

Status

 

Full Time

Currency

 

Unless otherwise specified, all currency in this Agreement shall be in Canadian
dollars.

Base Salary

 

$300,000 per annum paid on a bi-weekly basis through direct deposit.

Stock Options

 

You shall receive an initial grant of 180,000 Stock Options vesting as to one
third on each of the first, second and third anniversaries of the Effective Date
and in accordance with the terms of the Company’s Equity Incentive Plan and
Grant Agreement to be issued and priced based on the closing price on the day of
issuance.

 

Future granting of equity or options is at the sole discretion of the Board of
Directors.

Annual Bonus

 

You will be entitled to be considered for an annual bonus at the discretion of
the Compensation Committee of the Board of Directors of the Company (the
“Board”). Your target annual bonus will be 60% of your base salary. Your annual
bonus will be determined based on you achieving personal KPIs and corporate
performance objectives and goals as set out annually, in advance, by the Chief
Executive Officer. You can select to have it paid in cash or stock (or a
combination of both), pro-rated for the first fiscal year of your employment. If
paid in stock, the issuance price and timing of issuance of such stock shall be
valued as determined by the Board.

 

The bonus, if any, will be paid after the public release of the Company’s annual
financial statements and has been approved by the CEO and Board of Directors.
Any such bonus payment does not form part of your regular compensation and is
also not automatic, retroactive or precedent based.

 

Please note that, subject to the Ontario Employment Standards Act, 2000, as
amended from time to time, or its successor legislation (the “ESA”), and to the
terms set out in this agreement, you must be actively employed at the time of
award to receive any such annual bonus.

 

 

EMPLOYEE INITIALS MV

 

2

--------------------------------------------------------------------------------



 

Vacation

 

You will be entitled to four (4) weeks of vacation annually, accrued on a
monthly basis, to be taken at a time as determined or agreeable to the Company
having due regard to its operations. Subject to only the minimum requirements
under the ESA, any unused vacation in excess of your statutory minimums that has
not been used at the end of the calendar year shall be forfeited and forever
lost without further payment by the Company, unless you were required to forego
your vacation as directed by the CEO , due to business demands, in which case,
such foregone vacation days, if unused at the end of the fiscal year in which
they occurred, shall be paid to you at the end of such fiscal year. You will
otherwise be subject to the Company’s vacation policy, as the same may be
amended from time to time.

Benefits

 

You shall be entitled to participate in all benefit plans of Company and pension
Plan as may be made available to employees of Company from time to time for
which you are eligible in accordance with applicable plans and/or insurance
contracts. You will receive complete details of all benefits and pension plans
as part of your orientation.

Expenses

 

The Company shall provide a parking spot for your use, near the Company’s
offices in Toronto. In addition, while in active employment, the Company shall
reimburse you for the reasonable costs associated with a cell phone, fuel, and
your travel to and from the office such as TTC or GO Transit Fees. Such expense
reimbursements do not form part of your compensation and shall not be continued
following the effective date of termination of your employment for any reason.

Travel

 

As per the requirements of your position, you will be expected to travel to our
different locations, as the operations of the business reasonably demand. You
agree that risks associated with such travel have been described to you as part
of the hiring process and that you voluntarily assume those risks. The Company
will continue to provide you with ongoing and reasonable information as it
relates to such risks.

Policies and Standards

 

The Company has established a variety of policies and standards, which shall
form part of your employment terms with the Company, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and the
Expense Reimbursement Policy. You agree to be bound by these policies and
standards, as amended or otherwise introduced from time to time at the sole
discretion of the Company.

No Obligations to Third Parties

 

You hereby represent and warrant to the Company that you are not party to any
written or oral agreement with any third party that would restrict your ability
to enter into this Agreement or Schedule “C” (the Confidentiality and
Intellectual Property Information Agreement) or to perform your obligations
hereunder and that you will not, by joining Company, breach any non-disclosure,
intellectual property rights, non-competition, non-solicitation or other
covenant in favour of any third party.

Changes to Duties and/or Compensation

 

If your duties or compensation should change during the course of your
employment with the Company, the validity of this Agreement, including the
section regarding “Termination by You With Notice”, “Termination by the Company
for Cause” and “Termination by the Company without Cause” will continue in full
force and effect.

 

3

--------------------------------------------------------------------------------



 

Termination by You With Notice

 

You may terminate your employment under this Agreement by providing the Company
with 60 days’ advance written notice. Subject to any requirements under the ESA,
the Company may waive such further notice, or change your assignment, or place
of work during such notice of termination, provided such changes are made in
good faith and reasonably required, and it shall not constitute a constructive
dismissal. Any unvested stock options that have not vested as of the effective
date of your written notice (the end of the 60 day notice period), shall be
governed by the terms of the applicable stock option plan.

Termination by the Company With Cause

 

The Company may terminate your employment without notice for any of the
following reasons, or as specified under the ESA or “Cause” under common law,
including: (a) your continued failure to substantially perform your duties as
described in Schedule “B”, or otherwise required by the Company; (b) your
willful engagement in misconduct which is injurious to the Company, other than
business decisions made in good faith; (c) the willful violation by you of the
provisions of this Agreement or any material policy, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and Expense
Reimbursement Policy; (d) dishonesty; (e) you being found guilty of an offence
under criminal or quasi criminal legislation that has a reasonably drawn nexus
to the workplace which in the Company’s sole determination caused or could cause
damage to its reputation; or (f) engaging in an apparent conflict of interest
that is not remedied by you within ten (10) business days after the Company
provides you with written notice setting out in reasonable detail the alleged
conflict of interest. In the event of a termination under this section, the
Company shall pay you any unpaid wages earned to the date of termination and any
accrued and unpaid vacation pay earned by you during the same calendar year.
Except for as may be required under the ESA, the Company shall have no further
obligations to you. Any unvested stock options that have not vested as of the
date that the notice of termination for cause is provided to you, shall be
governed by the terms of the applicable stock option plan.

Termination by the Company Without Cause

 

The Company may terminate your employment without Cause, for any reason other
than pursuant to a Change of Control (as defined below), by providing you with
the greater of: (a) a lump sum payment equal to twelve (12) months’ base salary
(with no annual bonus other than any prorated bonus, at the discretion of the
Board, for the year in which the termination occurs) if you are terminated in
the first year of employment, and a lump sum payment of twelve (12) months’ base
salary plus one (1) additional month for each year of service up to a maximum of
18 total months of base salary plus 1.5 times the average bonus you received
over the prior two years if you are terminated thereafter; or (b) only your
minimum entitlement to notice or pay in lieu of notice and statutory severance
pay owing to you under the ESA. The lump sum payment will be provided within
thirty (30) days of the notice of termination being provided to you by the
Company.

 

In either case of (a) or (b) in this Section, benefits shall be continued for
the minimum period required under the ESA and you shall receive your vacation
pay as set forth under the ESA. For certainty, any such payments

 

4

--------------------------------------------------------------------------------



 

 

 

contemplated in this Section shall be inclusive of, and you shall receive, the
notice required by the ESA and/or pay in lieu of such notice, or statutory
severance pay (if any) owing under the ESA, contract or common law.

Change of Control

 

If a Change of Control occurs (as defined below) and within 6 months following
the date of the Change of Control, you give notice to the Company to terminate
your employment on a date within 30 days from the date of notice, the Company
shall pay the Agreed Severance Sum (as defined below) to you within one month of
the date of termination and any unvested stock options shall become fully vested
and exercisable at the end of the 30 day notice period.

 

“Change of Control” means: any change in the direct or indirect ownership of, or
control of the Company as a result of which a person, or group of persons acting
jointly or in concert within the meaning of the Securities Act (Ontario) not
currently representing ownership of the Company, acquire 51% control of the
shares of the Company.

 

“Agreed Severance Sum” means: an amount equal to 18 months’ base salary and
target bonus plus benefits (except for any short or long-term disability
benefits which shall end following the end of the statutory notice period).
Again, as set forth in the section “Termination by the Company Without Cause”
you shall receive any vacation and any other minimum entitlements owing to you
under the ESA.

Release of Claims

 

In order to receive any payment in excess of statutory minimums prescribed by
the ESA you agree to execute a Release of claims relating to your employment in
favour of the Company and its affiliates. For greater certainty, such Release
shall not include a release of your continuing rights to insurance coverage and
director & officer indemnity or a release of your rights to the compensation and
benefits listed in this Agreement.

Effect of Termination

 

You agree that upon cessation of your employment for any reason you shall be
deemed to have immediately resigned any position that you may have as an
officer, director or employee of the Company together with any other office,
position or directorship that you may hold in any of the Company’s related
entities. In such event, you shall execute any and all documents appropriate to
evidence such resignations. You agree that you are not entitled to any payments
in respect of the resignations in addition to those provided herein.

Compliance with Ontario Legislation

 

Nothing in this Agreement is intended to conflict with the ESA. In the event of
a conflict between any provision or language in this Agreement and the ESA, such
ESA shall govern.

 

You agree that you have received a copy of the ESA Poster v. 7.0.

 

The Company provides accommodations for employees with disabilities. If you
require a specific accommodation because of a disability or medical need, please
contact Kevin Fearn, VP People and Community 1-416-452-2649 or by e-mail at
HR@mcewenmining.com before your start date so that, subject to measures
constituting undue hardship, the appropriate accommodations can be in place
before you begin work.

 

5

--------------------------------------------------------------------------------



 

Statutory Deductions and Withholdings

 

The Company may withhold from any amounts payable to you such federal or
provincial taxes and other statutory deductions that are required under
applicable law to be so withheld and deducted.

Severability

 

If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.

Entire Agreement

 

This Agreement, inclusive of the Schedules, supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to your
employment with the Company, and you hereby acknowledge that you have not been
induced from prior employment.

Governing Law

 

This Agreement is governed by the laws of the Province of Ontario and the
Employee agrees to the non-exclusive jurisdiction of the courts of the Province
of Ontario in relation to this Agreement.

Confidentiality and Intellectual Property

 

As highlighted in the offer letter, attached, this Agreement is conditional upon
you agreeing to and abiding by the “Confidentiality and Intellectual Property
Information Agreement” attached hereto as Schedule “C.”

Legal Advice

 

By signing below you acknowledge that you have had the opportunity to obtain
independent legal advice.

 

Remainder of Page Intentionally Left Blank

 

6

--------------------------------------------------------------------------------



 

SCHEDULE “B”

 

Position Description

 

SERVICES

 

Title: Chief Financial Officer (CFO)

 

Reporting Structure:

 

[g94832kmi003.gif]

 

SUMMARY

 

McEwen Mining Inc. is a growing gold and silver producer operating in Argentina,
Mexico, Canada and the United States. The Company is publicly traded and listed
on the NYSE and TSX.

 

SUMMARY OF ROLE AND KEY RESPONSIBILITIES

 

Responsible for overseeing all the finance and accounting functions including
monthly financial reporting and analysis, budgeting and forecasting, cost
accounting, cash flow management and assist with corporate business planning and
strategy..

 

SKILLS AND QUALIFICATIONS:

 

·                  Demonstrates professionalism and adheres to best management
practices.

·                  Works directly with the President/ COO & CEO, in conjunction
with the Board of Directors, to provide leadership in setting the Company’s
strategic and annual operating plan.

 

7

--------------------------------------------------------------------------------



 

·                  Complies and works in accordance with the Quality System
(Quality Manual, Standard Operating Procedures and Test Methods)

·                  Directly involved in the preparation of monthly and quarterly
financial statements, consolidations, and ancillary reports for McEwen Mining

·                  Manages the Company’s budgetary planning process.

·                  Periodically evaluates and monitors the Company’s corporate
tax position and develops tax strategies that manage exposure and/or leverage
current and pending tax legislation. Assesses tax implications of material
transactions and provides recommendations for structure to the Board of
Directors, shareholders and/or the executive team, as appropriate.

·                  Oversees year end audit for McEwen Mining.

·                  Supports operating divisions with special projects (i.e. cost
analysis, project costing, revenue forecasting and monthly reporting).

·                  Ensures compliance with all tax jurisdictions, which may
include coordination of audits and inquiries by federal, provincial and local
regulatory agencies in multiple countries.

·                  Ensures all fixed asset transactions are accounted for in
accordance with established policies and generally accepted accounting
principles.

·                  Assumes responsibilities for the planning, development, and
implementation of effective accounting strategies, policies and procedures.
Ensures that policies are in accordance with evolving regulations, legal
requirements and industry trends.

·                  Prepares and delivers financial reports at the Board of
Directors’ meetings.

·                  Establishing, implementing and monitoring accounting systems,
policies and procedures, and other internal control documentation for the
Company.

·                  Implements and maintains internal controls and procedures
consistent with corporate mandate.

·                  Managed multiple operation simultaneously

·                  Capital markets experience — capital raising

·                  Persuasive presenter

·                  Good problem solver

 

Qualifications

 

Education:

 

·                  Bachelor’s degree or diploma in Finance or Accounting
combined with a CPA designation along with ongoing leadership development
programs.

·                  A Master’s in Business Administration is preferred.

 

8

--------------------------------------------------------------------------------



 

SCHEDULE “C”

 

Employee Covenants

Confidentiality and Intellectual Property Agreement

 

In consideration of employment with McEwen Mining Inc. (the “Company”), Merushe
Verli (the “Employee”) and for other payments and benefits provided, the
sufficiency of which is acknowledged by the Employee, the Employee agrees and
covenants as follows:

 

1.              Employment with the Company will give the Employee access to
intellectual and confidential information belonging to the Company, its
customers, its suppliers and others (the confidential information is
collectively referred to in this Agreement as “Confidential Information”). 
Confidential Information includes records, data, materials and information and
copies thereof and all information relating to any properties, procedures,
suppliers, services, personnel, policies and practice, cost and expense
structure, business, prospects and business/organizational opportunities and
plans of the Company and all financial information and other information or
disclosure relating to the business and affairs of the Company.  Confidential
Information does not include information that at the time it was received was in
the public domain, was disclosed to the Employee through no fault of the
Employee, was legitimately known to Employee prior to disclosure, or is required
by law to be disclosed.

 

2.              The Employee covenants and agrees that the Company shall solely
and exclusively own all right, title and interest in, and to, all “Intellectual
Property”, which is defined as follows:  all intellectual and industrial
property and rights therein, whether or not registered or registrable, and all
registrations, applications, divisional, extensions, and reissues therefor,
including without limitation all works in which copyright subsists or may
subsist, derivative works, computer software, moral rights, designs, industrial
designs, Confidential Information, as defined above, trademarks and trade names
including all goodwill associated therewith, patents, discoveries, improvements,
inventions and integrated circuit topographies, specifically developed, created,
produced or contributed to by the Employee at any time, pursuant to this
Agreement.  The Employee hereby assigns all Intellectual Property to the
Company.  The Employee further agrees to sign and deliver to the Company all
documents the Company may reasonably require to confirm or evidence such
assignment and the Company’s ownership of the Intellectual Property, when and as
requested by the Company.  The Employee agrees to waive, and hereby waives, any
and all moral rights or rights of a similar nature which the Employee has or in
the future may have (including in Intellectual Property which may come into
existence after the date of this Agreement) in each jurisdiction throughout the
world, to the extent that such rights may be waived in each respective
jurisdiction.  The Employee further agrees to sign and deliver to the Company
all documents the Company may reasonably require to confirm or evidence such
waiver of the moral rights, when and as requested by the Company.  For clarity,
the Employee acknowledges that the Company and its affiliates and licensees have
the unlimited right to use (or not to use) the Intellectual Property and all
elements thereof, including the right to edit, change, distort, transpose and
otherwise modify the Intellectual Property in any manner and to use the
Intellectual Property in association with any and all goods, services, products
and institutions and the Employee shall waive and hereby waives any right to
receive authorship or ownership credit in connection with any use of the
Intellectual Property or elements thereof.

 

9

--------------------------------------------------------------------------------



 

3.              The Employee shall, during and after employment, keep all
Confidential Information and Proprietary Property confidential and shall not use
any of it except for the purpose of carrying out authorized activities on behalf
of the Company.

 

4.              The Employee covenants and agrees not to make any unauthorized
use whatsoever of or to bring onto the Company’s premises for the purpose of
making any unauthorized use whatsoever of any trade secrets, confidential
information or intellectual property of any third party, including without
limitation any trade-marks or copyrighted materials, during the course of
employment.  The Employee agrees and represents that employment and the
execution of this Agreement do not and will not breach any agreement to which
the Employee is currently a party or which currently applies to the Employee.

 

5.              The Employee agrees that the Employee will, if requested from
time to time by the Company, execute such further reasonable agreements as to
confidentiality and intellectual property rights as the Company’s customers or
suppliers reasonably required to protect Confidential Information or
Intellectual Property.

 

6.              Regardless of any changes in position, salary or otherwise,
including, without limitation, termination of the Engagement, unless otherwise
stipulated pursuant to the terms hereof, the Employee will continue to be
subject to each of the terms and conditions of this Agreement and any
other(s) executed pursuant to the preceding paragraph.

 

7.              The Employee acknowledges that the services provided by the
Employee to the Company are unique.  The Employee further agrees that
irreparable harm will be suffered by the Company in the event of the Employee’s
breach or threatened breach of any of their obligations under this Agreement,
and that the Company will be entitled to seek, in addition to any other rights
and remedies that it may have at law or equity, a temporary or permanent
injunction restraining the Employee from engaging in or continuing any such
breach hereof.  Any claims asserted by the Employee against the Company shall
not constitute a defence in any injunction action, application or motion brought
against the Employee by the Company.

 

8.              This Agreement is governed by the laws of the Province of
Ontario and the Employee agrees to the non-exclusive jurisdiction of the courts
of the Province of Ontario in relation to this Agreement.

 

9.              If any court of competent jurisdiction renders any provision or
section of this Agreement unenforceable, such unenforceability shall not affect
the enforceability of any other provision or section of this Agreement.

 

IN WITNESS WHEREOF the Company has caused this Agreement to be executed as of
the     th day of May 2019.

 

10

--------------------------------------------------------------------------------



 

SIGNED, SEALED AND DELIVERED

 

)

 

In the presence of:

 

)

/s/ Merushe Verli

 

 

)

Merushe Verli

/s/ Kliton Verli

 

)

 

Witness

 

)

 

 

11

--------------------------------------------------------------------------------